In an action to recover legal fees, the defendants appeal from an order of the Supreme Court, Nassau County (Bucaria, J.), dated March 15, 2002, which denied their motion to vacate a judgment entered upon their default, and the plaintiff cross-appeals from the same order.
Ordered that the cross appeal is dismissed, without costs or disbursements, as the plaintiff is not aggrieved by the order cross-appealed from (see CPLR 5511); and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
To vacate a judgment entered upon a default in appearing or answering the complaint, a defendant must demonstrate both a reasonable excuse for the default and the existence of a meritorious defense (see CPLR 5501 [a] [1]; Murphy v Mazel & White St. Mgt., 289 AD2d 546). The defendants in this case failed to satisfy that standard. Florio, J.P., S. Miller, Friedmann, Townes and Mastro, JJ., concur.